DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of Group II, claims 8 – 16, in the reply filed on 12/29/21 is acknowledged.  For group 2, formula 5, species R7 = C4F9, N3 = 2 and Y = alcohol and nonafluorohexanol are elected.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 16, it is unclear what the limitation “content rate of the non-polymerizable solvent contained wherein within a range of 0.7 or and 1.5 or less” means.  It is unclear what units of measurement are used (weight % or volume % etc.).  For purposes of examination the limitation “content rate” was interpreted as amount.  Additionally, the limitation “where the hydrogel has a moisture content of 1 in a hydrous state” is unclear.  It is unclear how this relates to hydrogel polymers which have moisture contents expressed in weight percent.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 10 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070216045 to Francis, Charles A., hereinafter “Francis”.  
Francis is directed to compositions and methods for producing polymerized silicone hydrogel devices [0002].  These silicone hydrogel products are used in silicone hydrogel contact lenses [0010].  

Regarding claims 8 and 10 – 12, Francis teaches a composition in Table 3 comprising 51.13 % of the monomer premix of Example 1, 48.78 % of the macromer mix of Example 2 and 0.09% of TPO (photoinitiator) [0085 – 0088].  The monomer premix (Example 1) comprises IBM (isobornyl methacrylate).  Isobornyl methacrylate is a polymerizable crosslinking agent have a polycyclic alicyclic hydrocarbon structure [0041].  The macromere mix (Example 2) comprises FM-0411M and M3-U which are silicones with radically polymerizable groups.  See [0045].  The composition of Table 5 was compounded with 20 parts HEMA (demolding agent) 100 parts Example 3 and 7.5 parts diluent HMP (hydroxymethyl pentanone) [0063, 0094].  HMP is a non-polymerizable solvent.  The lens composition was polymerized and removed from the mold halves [0095].  As this is the only composition in the mold it covers the center and periphery of the contact lens.  The compositions of Francis are silicone hydrogels [0010].  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070216045 to Francis, Charles A., hereinafter “Francis”.  

For the limitation of the independent claim refer to paragraphs 8 – 9 supra.  

Regarding claim 9, Francis is silent as to a teaching of the modulus of elasticity of the compositions.  Francis teaches that the silicone hydrogel lens produced with the instant invention have ophthalmically desirable properties such as wettability, moduli, oxygen permeabilities and the like [0054].  Therefore, it would have been obvious to the skilled artisan that the compositions of Francis comprise the required modulus of elasticity for a silicone hydrogel contact lens as this is directly taught by Francis.  

Allowable Subject Matter

Claims 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
PAS										1/13/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759